            Case 2:17-cv-01115-RSM Document 116 Filed 01/07/19 Page 1 of 4




 1                                             THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE                 No. 2:17-cv-01115-RSM
     GROUP,
11                                             DEFENDANTS AND COUNTER-
                        Plaintiff,             PLAINTIFFS’ RESPONSE TO MOTION
12                                             FOR LEAVE TO FILE BRIEF OF
           v.                                  LEADINGAGE & NATIONAL
13                                             HOUSING LAW PROJECT AS AMICI
     AMTAX HOLDINGS 260, LLC, et al.,          CURIAE
14
                        Defendants.            NOTE ON MOTION CALENDAR:
15                                             January 11, 2019
16
     AMTAX HOLDINGS 260, LLC, et al.,
17
                        Counter-Plaintiffs,
18
           v.
19
     SENIOR HOUSING ASSISTANCE
20   GROUP, et al.,
21                       Counter-Defendants.
22

23

24

25

26

     RESPONSE TO MOTION FOR LEAVE TO FILE                           Perkins Coie LLP
     AMICUS BRIEF                                             1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 1                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
                                                                   Fax: 206.359.9000
                Case 2:17-cv-01115-RSM Document 116 Filed 01/07/19 Page 2 of 4




 1           Defendants and Counter-Plaintiffs AMTAX Holdings 260, LLC, Protech Holdings W,
 2   LLC, AMTAX Holdings 259, LLC, AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC,
 3   AMTAX Holdings 257, LLC, AMTAX Holdings 164, LLC, Protech 2002-A, LLC, AMTAX
 4   Holdings 109, LLC, and Protech 2001-B, LLC (collectively, the “Limited Partners”) oppose the
 5   Motion for Leave to File Brief of LeadingAge and the National Housing Law Project as Amici
 6   Curiae in Support of Plaintiffs’ Motion for Summary Judgment and in Opposition to
 7   Defendant’s Cross-Motion for Summary Judgment (Dkt. 109 (the “Motion”)) for the following
 8   reasons:
 9           First, the Motion should be rejected as untimely given that it was not filed—and the
10   proposed amicus brief was not disclosed—until twenty days after the filing of the motion for
11   summary judgment that the proposed brief claims to support. Cf. Fed. R. App. P. 29(a)(6)
12   (requiring a potential amicus to file its brief “no later than 7 days after the principal brief of the
13   party being supported is filed”); Skokomish Indian Tribe v. Goldmark, 2013 WL 5720053, at *2
14   (W.D. Wash. 2013) (requiring, in accordance with the Federal Rules of Appellate Procedure, that
15   future amicus briefs be filed “no later than seven days after the party’s principal brief is filed”).
16   The Limited Partners were prejudiced by this delay because the Motion and proposed brief were
17   not filed until the last day of the Court-imposed—and publicly available—summary judgment
18   briefing schedule, thereby denying the Limited Partners any opportunity to respond. This delay
19   is particularly damaging in this case, where the trial is scheduled to commence just weeks from
20   now, on February 19, 2019.
21           Second, the Motion fails to establish how the issues identified in the proposed brief have
22   any bearing on the instant litigation.
23           Third, to the extent that the proposed brief does address issues relevant to this action, it is
24   duplicative of the one hundred pages of summary judgment briefing filed by the Plaintiff and
25   Counter-Defendants in this action, all of whom are represented by highly competent counsel.
26

     RESPONSE TO MOTION FOR LEAVE TO FILE                                          Perkins Coie LLP
     AMICUS BRIEF                                                            1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 2                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:17-cv-01115-RSM Document 116 Filed 01/07/19 Page 3 of 4




 1          Fourth, the proposed brief mischaracterizes the reasons why there is not enough
 2   affordable housing in this country and erroneously contends—without any empirical support or
 3   logical basis—that refusing to treat a right of first refusal like an option in this case “would
 4   potentially cause a devastating impact on the availability of affordable housing.” (Dkt. 109 at 4.)
 5          For all of these reasons, the Limited Partners oppose the Motion, and request that it be
 6   denied. In the alternative, the Limited Partners respectfully request that, at a minimum, they be
 7   permitted to file a response to the proposed amicus brief within seven days of the entry of an
 8   order granting the Motion, so that the misstatements and erroneous arguments advanced in the
 9   proposed brief can be identified for the Court.
10

11          RESPECTFULLY SUBMITTED this 7th day of January, 2019.
12                                                      Perkins Coie LLP
13
                                                        By: /s/ Steven D. Merriman
14                                                      David J. Burman, WSBA #10611
                                                        Steven D. Merriman, WSBA #44035
15                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
16                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
17                                                      Email: DBurman@perkinscoie.com
                                                                 SMerriman@perkinscoie.com
18
                                                        Boies Schiller Flexner LLP
19
                                                        By: /s/ Eric S. Pettit
20                                                      Christopher G. Caldwell, admitted pro hac vice
                                                        Eric S. Pettit, admitted pro hac vice
21                                                      725 S Figueroa Street, 31st Floor
                                                        Los Angeles, CA 90017
22                                                      Telephone: 213 629 9040
                                                        Facsimile: 213 629 9022
23                                                      Email: ccaldwell@bsfllp.com
                                                                 epettit@bsfllp.com
24

25                                                      Attorneys for the Limited Partners
26

     RESPONSE TO MOTION FOR LEAVE TO FILE                                         Perkins Coie LLP
     AMICUS BRIEF                                                           1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 3                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
                Case 2:17-cv-01115-RSM Document 116 Filed 01/07/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2             On January 7, 2019, I caused a copy of the foregoing document to be electronically filed
 3   via the Court’s Electronic Case Filing System, which will notify all attorneys of record of the
 4   filing.
 5                                                         By:     /s/ Steven D. Merriman
                                                                   Steven D. Merriman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
     (No. 2:17-cv-01115-RSM) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
